Citation Nr: 1643860	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his brother testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015, and a transcript of the hearing has been associated with the claims file.  

Although the Veteran has previously claimed entitlement to service connection for schizophrenia specifically, the Board has broadly characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This matter was previously remanded by the Board in July 2015 and January 2016.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder did not clearly and unmistakably exist prior to the Veteran's active service, did not first manifest during active service or within one year of service discharge, and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claim by way of a May 2011 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and various lay statements.  To the extent that the Veteran has reported pre-service private treatment for a psychiatric disorder, such records are unavailable, as the private facilities identified by the Veteran have indicated that the requested records are unavailable due to records retention policies.  Therefore, the Board concludes that all available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  Given the above, further remand to attempt to obtain reported pre-service private treatment records would serve no useful purpose, as the record contains sufficient evidence to make a decision regarding the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was afforded an initial VA examination in February 2012.  As noted above, the Veteran's claim was first remanded by the Board in July 2015 in order to obtain service personnel records, relevant VA treatment records, Social Security Administration (SSA) disability records, and to afford the Veteran an additional VA examination.  Thereafter, VA conducted the requested development, including a December 2015 VA examination.  Thereafter, in January 2016, the Board again remanded the matter for an adequate VA opinion.  As such, an addendum opinion was obtained most recently in February 2016.  The Board finds that the examinations and opinions of record, when read together and considered as a whole, are adequate to adjudicate the Veteran's claim, as they properly considered the Veteran's medical history, lay statements, and are supported by a reasoned rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  To the extent that the September 2016 Informal Hearing Presentation (IHP) asserts that VA has not adequately assessed the Veteran for his mental health condition, the Board finds such statement without merit, based upon the development conducted upon multiple prior remands by the Board.  Moreover, given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Acquired Psychiatric Disorder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including psychoses such as schizoaffective disorder, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has claimed entitlement to service connection for schizophrenia specifically; as noted in the introduction, the Board has considered his claim as entitlement to service connection for an acquired psychiatric disorder.  

Service treatment records document a normal psychiatric evaluation in July 1967, prior to enlistment, with no noted psychiatric defects or diagnoses; additionally, the Veteran did not report any psychiatric symptoms within a concurrent report of medical history.   The Veteran's February 1978 separation examination likewise documents a normal psychiatric evaluation without psychiatric defects or diagnoses, although the Veteran reported depression or excessive worry and nervous trouble of any sort within a concurrent report of medical history.  

Service personnel records from December 1977 document a counseling session wherein the Veteran reported that his stepfather's death the previous month had caused him great emotional stress, nervousness, confusion, and concern for himself and his mother.  A statement that same month from the Veteran's supervisory officer related the Veteran's recent hard times, but noted that the Veteran was unable to meet standards of conduct and had prior counseling to improve his performance over the past year, with no effect upon his conduct or efficiency.  The Veteran required constant supervision due to an inability to work in his assigned military occupational specialty (MOS) for failure to pass a driving test; additionally, the supervisor noted his lack of personal hygiene and constant disregard for lawful orders.  A February 1978 memorandum recommended the Veteran's discharge based upon his substandard performance and appearance, despite counseling by his chain of command and numerous opportunities to demonstrate his ability to correct his shortcomings as a soldier.  It was noted that he was a negative influence on the morale and discipline of his unit, and that further service would be a waste of the taxpayers' money and his supervisors' time.  A psychiatric evaluation that same month noted that the Veteran was referred for evaluation due to his inability to function adequately in his unit and the excess need for supervisory time.  The Veteran reported being hospitalized twice previously for "nervous" problems.  Upon mental status examination, he was fully oriented, with no indications of any thought disorder or significant neurosis.  The Veteran reported his difficulty in conforming to the Army appearance and hygienic standards, which was felt to be due to a lack of emotional stamina as opposed to low intelligence, as his intelligence was estimated to be within normal limits.  The Veteran's behavior was found to be characterized by ineffectual responses to emotional, social, and intellectual demands, and thought to be of a long-term nature and not easily amenable to change.  The Veteran expressed a desire to improve but an overall adequate adjustment was questionable; although short term gains in some areas was within his ability.  Following the evaluation, a diagnosis was deferred (although it was noted that the Veteran had no mental disease or defect sufficient to warrant disposition through medical channels), and the examiner stated that the Veteran's value to his unit should be carefully weighed against the supervisory time devoted to him and his useful work output, and if this balance did not fall in favor of his unit, he could be considered for an administrative discharge for ineptitude.  In March 1978, the Veteran was given an honorable discharge for failure to maintain acceptable standards for retention.  

Post-service VA treatment records from April 2010 document the Veteran's complaint of depression; he further reported a history of depression since 1970, substance abuse prior to 1972, and prior suicide attempts (most recently in 1969).  He was diagnosed with major depressive disorder (MDD) with psychosis, panic disorder with agoraphobia, schizophrenia paranoid type by history, and alcohol and polysubstance abuse in full remission.  

The Veteran was first afforded a VA psychiatric examination in February 2012.  Following the evaluation, the VA examiner opined that the Veteran did not meet the diagnostic criteria for schizophrenia based upon the Veteran's reported symptoms, behavioral observations, clinical experience, and training; rather psychological testing indicated a high likelihood of malingering.  In addition to malingering, the examiner diagnosed pedophilia, based upon the Veteran's two prior convictions for sex crimes against minors, which he blamed on substance abuse.  

At the May 2015 Board hearing, the Veteran testified that his initial psychiatric diagnosis was in 1969 following a nervous breakdown which resulted in hospitalization; he asserted that this preexisting condition was aggravated by his active service beginning with basic training.  The Veteran's brother also testified regarding the Veteran's lifelong psychiatric condition; he reported family counseling when they were young to help accommodate the Veteran's behaviors and noted that the Veteran had later reported hallucinations as a young child.  

In its July 2015 remand, the Board found the February 2012 VA examination to be inadequate, because the VA examiner noted that VA medical records reflected additional psychiatric diagnoses, including MDD, panic disorder, and history of schizophrenia, but he did not provide an opinion as to whether any of these conditions were related to the Veteran's active service.  See Barr, 21 Vet. App. at 312.  

Thereafter, the Veteran was afforded an additional VA examination in October 2015.  The examiner diagnosed recurrent MDD, with psychotic features, and moderate to severe anxious stress; mild alcohol use disorder; and pedophilic disorder by history.  The examiner noted that although malingering was diagnosed by the prior VA examiner, it was not a clinical diagnosis or a static concept, and in any event based on recent psychological testing, the Veteran performed within normative expectations and there did not appear to be evidence of malingering.  The examiner also noted the Veteran's report of mental health complaints prior to the active service; however, there was no documentation of such treatment records and prior references were only based upon the Veteran's self-report.  Moreover, the examiner stated that there was no evidence that active service aggravated his reported mental health complaints or symptoms.  Additionally, the examiner noted that enlistment and separation examinations were negative for psychiatric abnormality, although upon separation, the Veteran denied mental health treatment, but reported depression or excessive worry and nervous trouble.  The examiner noted that the Veteran was discharged early from the military (which he acknowledged can be an anxious time for any individual) and by the Veteran's own admission, he had a history of substance abuse, both prior to active service and at the time of discharge.  The examiner stated that abuse of illicit substances can impact mood and substance-induced mood disorders can be mistaken for a mental condition or disorder; therefore, it was impossible for the examiner to provide a definitive opinion on a mental disorder which may have manifested over forty-five years ago without restoring to mere speculation.  He concluded that the Veteran's current mental health disorders did not appear to be related to active service.  

In January 2016, the Board found that the October 2015 VA examination was inadequate, because the VA examiner failed to address relevant service personnel records; additionally, an addendum opinion was warranted regarding whether the Veteran's active duty directly caused any current psychiatric disorder or, alternatively, permanently aggravated a preexisting condition.  See Barr, supra.  

Therefore, VA obtained an addendum opinion in February 2016 from the same VA examiner who rendered the October 2015 VA examination.  The examiner noted review of the Veteran's service personnel records in addition to relevant treatment records.  The examiner ultimately concluded that there was not clear and unmistakable evidence that the Veteran's psychiatric condition preexisted active service and that it was not at least as likely as not that his current psychiatric condition had onset during or was caused by active service.  

Regarding the Veteran's diagnosed recurrent MDD with psychotic features and moderate to severe anxious distress, the examiner noted that the Veteran's current alcohol consumption "beyond healthy limits;" moreover, the examiner stated that alcohol is a known depressant and may be contributing to and/or aggravating the Veteran's mood disorder.  The examiner noted that the Veteran's enlistment examination was negative for any mental health complaints or issues; therefore, the Veteran was presumed to be psychologically sound at the time of his entrance to active service.  Similarly, his separation examination was negative for any psychiatric abnormality, and the Veteran denied treatment for a mental health condition, but reported depression or excessive worry and nervous trouble.  The examiner noted that the Veteran was discharged early under a general discharge for inability to conform to military standards, which could be an anxious and distressing time for any individual being discharged under such circumstances.  Additionally, the examiner considered relevant service personnel records, including a February 1978 psychiatric evaluation, which he noted did not result in a diagnosed mental health disorder or a report of prior treatment or hospitalization for a nervous problem.  The Veteran's December 1977 statement which reported issues with nervousness and a confused state was specifically attributed to the death of his stepfather and concern about his mother; therefore, the examiner concluded such complaints were situationally bound and unrelated to a current mental disorder, as they would have been expected to resolve nearly forty years after the fact.  

Regarding the Veteran's diagnosed mild alcohol use disorder, the examiner noted the Veteran's report of alcohol use prior to active service, beginning at age ten, and during active service.  However, the February 1978 psychiatric evaluation did not mention any substance abuse issues or concerns.  As such, the examiner concluded that there was no evidence that active service caused or aggravated the Veteran's alcohol abuse.  

Regarding the Veteran's diagnosed pedophilic disorder (by history), the examiner noted that there was no mention by Veteran or within reviewed documents that he was arrested or incarcerated for sexual offenses against minors prior to his entry to active service; moreover, active service would not cause an individual to become a pedophile.  The Veteran's history of convictions for child sexual offenses occurred post-military.  

Finally, the examiner noted the Veteran's reported long-standing history of substance use, including cannabis, hashish, and alcohol (to excess), including during active service.  Although the psychiatric evaluation conducted in February 1978 did not mention issues with substance abuse, the possibility that certain difficulties he was having during the military were related to substance use issues could not be discounted; however, nearly forty years later, the examiner could not state with certainty that such was the case without resorting to mere speculation.  

In May 2016, the Veteran's brother submitted a statement which again asserted that the Veteran's psychiatric disability was not caused by active service; rather, active service exacerbated an existing illness.  

After a complete review of the claims file and the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

First, the Board acknowledges that the Veteran has consistently reported that he had a preexisting psychiatric disorder prior to active service which was permanently aggravated thereby.  The Veteran's brother has also submitted consistent statements to that effect.  Additionally, while the Veteran has reported psychiatric treatment prior to active service, any such records are unavailable, as the relevant private facilities have reported that any such records were destroyed according to their records retention policies.  Ultimately, the Board finds it most probative that no psychiatric defects or diagnoses were noted upon the Veteran's entrance to active service and physical examination in July 1967.  As such, he is entitled to the presumption of soundness, and his claim for aggravation of a preexisting psychiatric disorder is not warranted as a matter of law.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246; see also Sabonis, 6 Vet. App. 426.  

The Board has therefore considered the Veteran's alternative claim that an acquired psychiatric disorder was incurred in or is otherwise related to his active service.  

The lay evidence of record, including statements by the Veteran and his brother, is probative insofar as it reports observable symptomatology, see Layno, 6 Vet. App. 465; however, such statements are not probative insofar as they attempt to render a nexus opinion which links a complex psychiatric condition to active service, as this requires specialized medical and psychiatric expertise.  See Jandreau v, 492 F.3d at 1377.  Moreover, although the Veteran and his brother have both reported that he underwent psychiatric treatment prior to active service, medical records of such treatment are not of record and are unavailable.  Additionally, to the extent the Veteran and his brother have asserted that his psychiatric symptoms manifested during active service, such statements are inconsistent with service treatment records (which do not document psychiatric complaints) and service personnel records (which document that the Veteran was unable to meet standards of conduct prior to his December 1977 report of emotional complaints following the death of his father in law, in addition to a February 1978 psychiatric evaluation due to his inability to function adequately in his unit and the excess need for supervisory time which ultimately found that the Veteran had no mental disease or defect sufficient to warrant disposition through medical channels, and finally, that the Veteran was ultimately discharged in March 1978 for failure to maintain acceptable standards for retention); therefore, they are afforded less probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The most probative evidence of record, the October 2015 VA examination report and February 2016 addendum opinion, were based upon a thorough psychiatric examination, comprehensive review of the relevant evidence of record, and supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  They document that the Veteran is diagnosed with recurrent MDD with psychotic features and moderate to severe anxious stress, mild alcohol use disorder, and pedophilic disorder (by history) which did not clearly and unmistakably exist prior to active service and are not at least as likely as not related to active service.  Moreover, the examiner supported her opinions with a detailed rationale which included an exhaustive recitation of relevant historical records to include the Veteran's service treatment records.

Given the above, the Board concludes that the preponderance of the evidence 
weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


